DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 18, 2020.  These drawings are acceptable.
Response to Amendment
In response to the amendment received December 18, 2020:
Claims 1-14 are pending. 
The previous drawing objections are withdrawn in light of the replacement drawings.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 5,558,953).
Regarding Claim 1, Matsui et al. teaches crystalline metal lithium foil desirable as electrode foil in a non-aqueous electrolyte lithium secondary battery (Col. 2, lines 19-34) wherein the metal lithium foil has crystalline defects (Col. 6, lines 17-24) and has a 
Matsui et al. does not teach a crystalline defect dimension or density. However, lithium metal foil with crystalline defects are at a disadvantage as the foil can react with organic solvent contained in the electrolyte at the crystal defects as they are chemically active (Col. 2, lines 5-15), thus lowering the amount of defect density would be desirable in order to prevent undesirable reactions at defect sites preventing dendrite formation and charge deterioration / discharge efficiency. Therefore defect size/density is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Matsui et al. does not teach a lithium metal material including getter-containing material of a getter element selected from the group consisting of calcium, zirconium, yttrium or combinations thereof formed into a lithium metal foil. 

Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 
Regarding Claim 2, Matsui teaches crystalline metal lithium foil desirable as electrode foil in a non-aqueous electrolyte lithium secondary battery (Col. 2, lines 19-34) wherein the metal lithium foil has crystalline defects (Col. 6, lines 17-24) wherein the crystalline lithium metal is deposited on a metal substrate (i.e. a first surface area from a first surface) and also on a surface lithium ion-conductive non-aqueous electrolyte (i.e. a second surface area from a second surface) (Col. 3, lines 23-30). Since Matsui teaches that lithium metal foil with crystalline defects are at a disadvantage as the foil can react with organic solvent contained in the electrolyte at the crystal defects as they are chemically active (Col. 2, lines 5-15), it would be obvious for the crystalline defect sites to contain at least oxygen or hydrogen from the organic solvent.
Matsui et al. does not teach a crystalline defect dimension or density. However, lithium metal foil with crystalline defects are at a disadvantage as the foil can react with organic solvent contained in the electrolyte at the crystal defects as they are chemically active (Col. 2, lines 5-15), thus lowering the amount of defect density would be desirable in order to prevent undesirable reactions at defect sites preventing dendrite formation and charge deterioration / discharge efficiency. Therefore defect size/density is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Matsui et al. does not teach a lithium metal material including getter-containing material of a getter element selected from the group consisting of calcium, zirconium, yttrium or combinations thereof formed into a lithium metal foil. 
However, the limitation regarding “a lithium metal material formed into…” and the getter-containing material of the lithium metal material is a product by process limitation. The manner in which the product is formed (via a lithium metal material including getter-containing material, i.e. wherein the method of forming the product using a precursor having lithium metal material and getter-containing material) is a product by process limitation which does not further limit the claimed product formed. Thus, the getter-containing materials do not limit the lithium metal foil formed.
Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than 
Regarding Claims 11-14, Matsui teaches all of the elements of the current invention in Claim 1 and 2 as explained above.
Matsui et al. does not teach a lithium metal material including getter-containing material of a getter element used to form the lithium metal foil. 
However, the limitation of the instant claims are product by process limitations. The manner in which the product is formed (via a lithium metal material formed into a lithium metal foil, i.e. wherein the method of forming the product using a precursor having lithium metal material and getter-containing material) is a product by process limitation which does not further limit the claimed product formed. Thus, the getter-containing materials do not limit the lithium metal foil formed.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) in view of Matsui et al. (US 5,558,953) .
Regarding Claim 5, Matsui teaches all of the elements of the current invention of Claim 1 as explained above.
Zhamu et al. teaches the use of a Li foil as an anode active material layer (Para. [0035]).
The combination of the lithium foil material as taught by Matsui et al., with the Li foil as the anode active material layer of Zhamu et al. would yield the predictable result of an anode layer capable of providing a lithium metal thin film that would interface with lithium metal and the lithium metal of Matsui would serve as an ideal anode material in Zhamu et al. (Para. [0011]).  Therefore it would have been obvious to one having .
Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) in view of Matsui et al. (US 5,558,953) as applied to claim 5 above, and further in view of Saito et al. (US 2013/0115486).
Regarding Claim 6, Zhamu et al. as modified by Matsui et al. teaches all of the elements of the anode according to claim 5 as explained above.
Zhamu et al. further teaches a cathode comprising a cathode layer having cathode active material (Para. [0014]), an electronically-conductive additives such as graphene (Para. [0128]), a current collector layer to support the cathode active material (i.e. a current collector adjacent to an outside surface of the cathode) (Para. [0014]), a separator and electrolyte component in contact with an anode and a cathode (i.e. a separator region between the anode and the cathode configured to facilitate movement of lithium ions back and forth between the anode and cathode) (Para. [0014]).
Zhamu et al. does not teach a cathode comprising a catholyte.
However, Saito et al. teaches a lithium ion secondary battery wherein the electrolyte is also a polymer electrolyte (Para. [0017]) (as in Zhamu, Claim 13) and the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Zhamu et al. to incorporate the teaching of including a catholyte, as it would increase ion conductivity in the positive electrode (Para. [0032]).
Regarding Claim 7, Zhamu et al. as modified by Matsui et al. and Saito et al. teaches all of the elements of the battery cell of claim 6 as explained above.
Zhamu et al. further teaches the electrolyte may be selected from a polymer electrolyte, solid-state electrolyte or a combination thereof (Claim 13) and a lithium salt (Claim 11).
Regarding Claim 9, Zhamu et al. as modified by Matsui et al. and Saito et al. teaches all of the elements of the battery cell of claim 6 as explained above.
Saito et al. further teaches the electrolyte solution used is a polymer gel electrolyte a typical lithium ion battery is contained in a solid polymer electrolyte (Para. [0017]), which is the separator electrolyte (Para. [0022]), and a solid polymer electrolyte is also used when blending with the positive electrode material (Para. [0033]) (i.e. the catholyte and the separator electrolyte are the same). Zhamu et al. also teaches a polymer electrolyte (Claim 13).
See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Saito et al. cited herein.
Regarding Claim 10, Zhamu et al. as modified by Matsui et al. and Saito et al. teaches all of the elements of the battery cell of claim 6 as explained above.
Zhamu et al. further teaches the cathode active materials can be divanadium pentoxide (Para. [0034]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) in view of Matsui et al. (US 5,558,953) and Saito et al. (US 2013/0115486) as applied to claim 6 above, and further in view of Cao et al. (US 2019/0245178).
Regarding Claim 8, Zhamu et al. as modified by Matsui et al. and Saito et al. teaches all of the elements of the battery cell of claim 6 as explained above.
Zhamu et al., Matsui et al., and Saito et al. do not teach a ceramic electrolyte.
However, Cao et al. teaches the use of a polymer and a ceramic composite as an electrolyte (i.e. a ceramic electrolyte) (Para. [0259]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of Zhamu et al. to incorporate the teaching of the ceramic composite electrolyte of Cao et al., as the ceramic can provide conductivity while the polymer phase can provide reinforcement of the electrolyte mechanically (Para. [0259]). Zhamu et al. uses a polymer electrolyte (Claim 13), thus there is reasonable expectation of success.
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. 
Applicant argues the limitation regarding the lithium metal material including getter-containing material formed into a lithium metal in claims 1 and 2 is not disclosed by Matsui.
Examiner respectfully disagrees. Matsui et al. teaches a crystalline metal lithium foil as electrode foil (i.e. the lithium metal foil is formed by a lithium metal material) in a non-aqueous electrolyte lithium secondary battery (Col. 2, lines 19-34). The limitation regarding “a lithium metal material formed into…”, and the getter-containing material of the lithium metal material is a product by process limitation. The manner in which the product is formed (via a lithium metal material including getter-containing material, i.e. wherein the method of forming the product using a precursor having lithium metal material and getter-containing material) is a product by process limitation which does not further limit the claimed product formed. Thus, the getter-containing materials do not limit the lithium metal foil formed. 
Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than 
	Applicant argues criticality regarding the levels of crystalline defects, as the levels of crystalline defects are critical to minimizing the number of such defects that can lead to shunts that can form short circuit pathways. 
Applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided. Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, the unexpected result is not a comparison of tests both inside and outside the claimed ranges to show criticality of the claimed range, see MPEP 716.02(d)
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729